                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION

ENOCH DONNELL HALL,

               Plaintiff,

v.                                    Case No. 3:15-cv-824-J-39JRK

JOHN PALMER, etc.; et al.,

               Defendants.
_______________________________

                              ORDER
     Before the Court is Plaintiff’s Motion to Compel (Doc. 77;

Motion) and Notice as to the Motion to Compel (Doc. 89; Notice).1

Defendants have responded to the Motion (Doc. 81; Response).

Plaintiff is a death row inmate confined at Florida State Prison

(FSP) proceeding on a Fourth Amended Complaint prepared by counsel

(Doc. 22; FAC). In his FAC, Plaintiff alleges his conditions of

confinement differ from similarly-situated death row inmates. See

FAC at 6. Plaintiff describes his confinement status as “quasi-

punitive” and created to punish rather than to address valid

security concerns. Id. at 7. Plaintiff alleges his visitation

privileges were improperly revoked, and his outdoor recreation


1
  While Plaintiff’s Motion was pending, the parties jointly moved
for a two-day extension of time to file dispositive motions, which
the Court granted. See Order (Doc. 85). Because the parties’
request for an extension of time was not motivated by the
outstanding discovery dispute, the Court ordered Plaintiff to file
a notice advising whether the Motion was moot. In the Notice,
Plaintiff narrows the scope of the discovery dispute for this
Court’s consideration.
time differs from that enjoyed by similarly-situated inmates. Id.

at 7-8. He also asserts a claim for excessive force against

Defendants Simmons and Ellis. Id. at 14.

      In    his    Motion,   Plaintiff     requests        that   the   Court   order

Defendants to provide complete responses to Plaintiff’s first

request for production of documents (RFP), strike Defendants’

boilerplate       objections,     and    require    Defendants       to   produce    a

privilege log. See Motion at 1. Plaintiff seeks disclosure of

documents responsive to multiple requests: RFP numbers 1, 3-6, and

8-25. Id. In his Notice, Plaintiff concedes a number of the

requests are now moot given Defendants’ representations that they

have no other responsive documents. See Notice at 3.2 Accordingly,

as   to    RFP    numbers    1,   3-6,   8-9,     11-13,    15-21,      24,   and   25,

Plaintiff’s Motion is due to be denied in part as moot.

      Plaintiff      continues     to    object    to   Defendants’       failure    to

provide a privilege log and identifies four requests that remain

at issue: RFP numbers 10, 14, 22, and 23. See id. These requests

are set forth below, followed immediately by Defendants’ original

objection/response to each:




2 Plaintiff questions the veracity or completeness of Defendants’
representations that they have no other documents available to
disclose in response to RFP numbers 8, 18, 19, and 20. See Notice
at 2, 3. However, Defendants represent they have responded to these
discovery requests to the extent they are able, and there are no
other documents responsive to the requests. See Response at 7, 16-
18.
                                          2
RPF No. 10 & Objections:

    All documents since March 23, 2011, relating to other
    lawsuits, claims, or adversarial proceedings in which
    you are or have been involved as a plaintiff, defendant,
    claimant, respondent or any other party or petitioner,
    including but not limited to, pleadings, depositions,
    statement, transcripts, court filings and decrees,
    settlement agreements or mediation agreements.

         OBJECTION ONE: See Question 1, Objection One
         [Objection is made to producing certain information
         that is confidential and/or presents a security
         risk if released and which is irrelevant and not
         likely to lead to relevant admissible evidence. See
         e.g. Metro Pony, LLC v. City of Metropolis, 2011 WL
         2729163 *2 (S.D. Ill. 2011)(Discovery does not,
         however, extend to irrelevant matters that are not
         likely to lead to discovery of admissible
         evidence). The information requested that is
         confidential under Florida law poses a potential
         security threat which far outweighs Plaintiff’s
         need for the information requested when the
         interests   are   weighed   under  the   applicable
         balancing test. See § 119.071(4)(d)2.a.(I), Fla.
         Stat.; § 945.10, Fla. Stat.; Coughlin v. Lee, 946
         F.2d 1152, 1160 (5th Cir. 1991). Any such
         information shall be redacted prior to review of
         these documents, including but not limited to, the
         following [internal bulleting omitted]: employee
         numbers; dates of birth, addresses, phone numbers;
         social security numbers; screen print identifiers;
         user, system, and terminal IDs; computer codes.

         OBJECTION TWO: Request is overly broad, unduly
         burdensome, irrelevant, a security risk, and
         unlikely to lead to admissible evidence.

         OBJECTION THREE: Production of many of the
         requested documents would violate attorney client
         privilege and HIPAA.

RFP No. 14 & Objection/Response:

    All documents that you intend to use for impeachment
    purposes at the trial of this matter.


                                   3
           OBJECTION ONE: See Question 1, Objection One.

           RESPONSE: At this time, no such documents are
           prepared or known. If or when such documents become
           prepared or known, they will be provided to
           Plaintiff’s counsel, subject to any objections.

RFP No. 22 & Objections:

      All medical documents generated as a result of the events
      of May 21, 2014.3

           OBJECTION ONE: See Question 1, Objection One.

           OBJECTION TWO: The request is overly broad, and
           additionally the Plaintiff is entitled to obtain
           his own medical files from his facility, as such
           the Defense should not be burdened with its
           production.

RFP No. 23 & Response:

      Plaintiff’s FSP medical file from March 23, 2011 to the
      present.

           RESPONSE: See Question 22.

See Motion at 12-13, 15, 20, 21.4

      In their Response, Defendants assert Plaintiff’s counsel did

not   confer   with   defense   counsel   with   respect   to   RFP   no.   10

(documents related to other lawsuits). See Response at 9-10.

Notably, Plaintiff’s counsel certifies in his Motion that he




3 Plaintiff alleges Defendants Simmons and Ellis beat him with a
metal object on May 21, 2014, causing extreme pain in his left
hand and wrist. See FAC at 8.
4 Plaintiff provides a copy of the complete RFP sent to Defendants
(Doc. 77-1). The Court will cite to the Motion, Notice, and
Response, as necessary, when referencing the individual requests
and objections/responses.
                                     4
conferred in good faith with defense counsel on all issues raised

in the Motion. See Motion at 23. In fact, Plaintiff’s counsel

references “multiple” discussions.            See id. at 1 n.1, 5 n.6.

Defendants also assert RFP no. 10 is overly-broad and unduly

burdensome because the requested documents are stored in inmate

files, not in personnel files. See Response at 10. Defendants do

not claim, as they did in their discovery response, that the

requested     documents      contain       confidential     or     privileged

information. See id.

      Upon review, the Court finds Plaintiff’s RFP no. 10 seeks

information that is likely to lead to the discovery of admissible

evidence. Defendants’ objection in their Response that the request

is   overly-broad    and    unduly   burdensome     is    unpersuasive     and,

therefore, overruled. The Court also overrules Defendants’ general

boilerplate objections asserted in their discovery response. See

Polycarpe   v.   Seterus,    Inc.,     No.    616CV1606ORL37TBS,    2017    WL

2257571, at *2 (M.D. Fla. May 23, 2017) (“Objections which state

that a discovery request is ‘vague, overly broad, or unduly

burdensome’   are,   by    themselves,       meaningless,   and   are   deemed

without merit .....”) (collecting cases).

      As to RFP no. 14, at the time of their Response, Defendants

acknowledged they would be disclosing the “Penitentiary Pack.” See

Response at 13. Defendants assert they disclosed all other known

documents but would continue to disclose relevant materials if

                                       5
“any further documents are located.” Id. To the extent Defendants

have in their possession documents responsive to this request,

they shall provide them to Plaintiff’s counsel subject to proper

objections.

     As to RFP numbers 22 and 23, Defendants assert Plaintiff did

not complete a medical waiver, and it is easier for Plaintiff to

obtain his own medical records from his institution. See Response

at 19-20. Plaintiff’s counsel states in his Notice that he provided

an executed medical release to defense counsel on October 25, 2018,

and he attaches as an exhibit the medical release along with the

email he sent to defense counsel (Doc. 89-1). See Notice at 3. The

Court finds the requested documents are relevant and subject to

disclosure.   Defense   counsel’s   objections    that    the    request   is

overly-broad and Plaintiff can obtain the records himself are

overruled. See Polycarpe, 2017 WL 2257571, at *2. Defense counsel

shall provide the requested documents to Plaintiff’s counsel.

     Finally,   Plaintiff   asserts     a   privilege    log    is   required

because he is unable to determine whether the disclosed documents

have been redacted and, if so, on what basis. See Notice at 3;

Motion at 9 n.7 (“Defendants provide no explanation or support

showing that any specific request is “vague,” “overbroad,” or

“unclear.”). Defendants assert in their Response they “have not

claimed any privileges [and] therefore no privilege log exists.”

See Response at 22. Defendants also state, however, that “any

                                    6
redactions made were based on medical issues, security issues, or

trade secret issues.” Id. To the extent Defendants withheld on the

basis of a privilege any information otherwise discoverable, they

shall submit to Plaintiff’s counsel a privilege log in compliance

with Rule 26(a)(5), Federal Rules of Civil Procedure. Otherwise,

they shall certify in writing to Plaintiff’s counsel that no

information was withheld under Rule 26(a)(5).

     Accordingly, it is now

     ORDERED:

     1.     Plaintiff’s Motion is DENIED in part as moot and GRANTED

in part. Plaintiff’s motion is DENIED in part as moot with respect

to RFP numbers 1, 3-6, 8-9, 11-13, 15-21, 24, and 25. Plaintiff’s

Motion is GRANTED to the extent the Court overrules Defendants’

boilerplate objections to RFP numbers 10, 14, 22, and 23.

     2.     Defense counsel shall respond to RFP numbers 10, 14, 22,

and 23, asserting only appropriate objections consistent with the

Federal Rules of Civil Procedure and relevant case law, no later

than April 29, 2019. Also by April 29, 2019, defense counsel shall

submit to Plaintiff’s counsel a privilege log under Rule 26(a)(5),

or certify in writing that no information was withheld under Rule

26(a)(5).

     3.     Plaintiff’s counsel and defense counsel shall submit a

joint notice to the Court upon Defendants’ compliance with this



                                  7
Order, advising whether the pending motions for summary judgment

(Docs. 86, 87) are ripe for this Court’s review.

    DONE AND ORDERED at Jacksonville, Florida, this 29th day of

March, 2019.




Jax-6
c:
Counsel of Record




                                8
